The United States internal revenue law of 1898 declares invalid and of no effect instruments from which *Page 54 
stamps have been omitted with intent to evade the provisions of the act. There being nothing to show such intent in this case, the assignment in question was not shown to be invalid on that account. An exception was taken on the admissibility of the assignment in evidence, because of the omission of a stamp. Under the revenue law of 1866, which is similar in this respect to the present law, it was held that the act affected the use of the document as evidence only in the courts of the United States, and not in State courts. Carpenter v. Snelling, 97 Mass. 452;Greene v. Holway, 101 Mass. 243; Moore v. Quirk,105 Mass. 49; Griffin v. Ranney, 35 Conn. 239. Such also was the practice in this State under the revenue law of 1866.
The stamp was required only on the power of attorney which was embodied in this assignment, but as the power of attorney was not necessary to the title of the claimant, it did not affect the validity of the assignment. There was no error in the admission of the assignment as evidence, and the exception is overruled.
The case is remitted to the District Court of the Fourth Judicial District.